Order entered October 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00299-CR

                      KENNETH ALLEMAN MIDGLEY, II, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82836-2017

                                            ORDER
       Before the Court is appellant’s October 8, 2019 pro se motion to extend the time to file

his pro se response to counsel’s Anders brief. We GRANT the motion and extend the time to

file appellant’s pro se response to January 31, 2020.

       We DIRECT the Clerk to transmit a copy of this order by electronic transmission to

counsel for the State and a copy of this order, by first class mail, to Kenneth Alleman Midgley II;

TDCJ No. 02252631; Allred Unit; 2101 FM 369 North; Iowa Park, Texas 76367.




                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE